NOS. 12-17-00008-CR
                                            12-17-00009-CR
                                            12-17-00010-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JEROME MARKS,                                             §     APPEAL FROM THE 252ND
APPELLANT

V.                                                        §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §     JEFFERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Jerome Marks, has filed motions to dismiss his three appeals. The motions
are signed by Appellant and his counsel.               No decision has been delivered in these appeals.
Accordingly, Appellant’s motions to dismiss are granted, and the appeals are dismissed.             See
TEX. R. APP. P. 42.2(a).
Opinion delivered April 12, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 12, 2017


                                         NO. 12-17-00008-CR


                                        JEROME MARKS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 252nd District Court
                         of Jefferson County, Texas (Tr.Ct.No. 14-18651)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 12, 2017


                                         NO. 12-17-00009-CR


                                        JEROME MARKS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 252nd District Court
                         of Jefferson County, Texas (Tr.Ct.No. 14-18654)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 12, 2017


                                         NO. 12-17-00010-CR


                                        JEROME MARKS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 252nd District Court
                         of Jefferson County, Texas (Tr.Ct.No. 14-18648)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.